Summary prospectus Supplement February 3, 2016 Putnam Absolute Return 100 Fund Summary prospectus dated February 28, 2015 Putnam Absolute Return 300 Fund Summary prospectus dated February 28, 2015 Putnam Absolute Return 500 Fund Summary prospectus dated February 28, 2015 Putnam Absolute Return 700 Fund Summary prospectus dated February 28, 2015 Putnam Diversified Income Trust Summary prospectus dated January 30, 2016 Putnam Dynamic Risk Allocation Fund Summary prospectus dated September 30, 2015 Putnam Global Equity Fund Summary prospectus dated February 28, 2015 The Putnam Fund for Growth and Income Summary prospectus dated February 28, 2015 Putnam International Value Fund Summary prospectus dated October 30, 2015 Putnam Investors Fund Summary prospectus dated November 30, 2015 Class R5 shares are terminated for these funds. References to class R5 shares in each fund’s summary prospectus are hereby removed. 299087 2/16
